DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Restriction Election, filed on February 1, 2020.
Applicant has elected Group II, claims 9 and 10, without traverse.
Claims 1-8 are withdrawn.
Claims 9 and 10 are elected and considered below. 

Election/Restrictions
Applicant’s election of Group II, claims 9 and 10, in the reply filed on February 1, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 10 is objected to because of the following informalities: the list within the claim does not properly conclude with “and” or “or.” (“the health service provider includes but not limited to a doctor, a clinic, a health centre, a medical insurer, a retail pharmacy outlet, a pathological laboratory” should read as “the health service provider includes but [is] not limited to a doctor, a clinic, a health centre, a medical insurer, a retail pharmacy outlet, [“and” or “or”] a pathological laboratory.) Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2002/0010597 A1) in further view of Augustine (WO 2017/052358 A1) and Pourfallah (US 2012/0239560 A1).  
Regarding claim 9, Mayer teaches: A system for electronically managing health services comprising:
a) at least one storage server for storage of: 
1) user data including registration details (a patient on first use of the software, enters their medical history once and thereafter the medical history is retrieved from the database [0028]), prescription and/or treatment related data (visit report comprises current symptoms of the patient, medical history, past family medical history, diagnoses and recommended tests or procedures [0027]; keeps track of an individual’s medications including prescriptions [0039]), insurance details (provides information on insurance coverage of medications and deducts cost of purchased medications from a medical savings account (MSA) [0039]), financial and transactional details; and (maintains MSA where payments for health related services are monitored and tallied [0046]; historical financial medical data of the user’s medical expenditures over a past period of time [0034], claim 24]; software stores and compares insurance policies based on the patient’s medical financial data [0034])
2) service provider data, [..] facility details 
b) at least one communication server for transmitting the user data to a health service provider (the patient profile containing the patient’s medical history can be retrieved by a physician or a health care provider [0028]), sending notifications to the user and the health service provider (appointment request can be sent to a physician or health service provider [0050]; an individual or family is notified when new genetic tests are available [0045]), payment acknowledgement (payments for health related services are monitored and tallied; ensures the correct amount is deducted and keeps an ongoing balance [0046]), appointment reminders (appointment making tool confirms, tracks and organizes appointments [0050]), advice and directions to the user during prognosis, diagnosis, treatment and after treatment; and (delivers advice on specific health issues and questions, prompted by the user’s medical history [0031]; patient seeks advice for a medical symptom, and is provided personal guidance [0025]; visit report contains advice to be provided by the health care professional regarding their symptom [0027]; track progress and treatment of chronic diseases and mental illness [0058]; keep track of various diagnostic tests performed [0040])
c) at least one interface for exploring a registered health service provider through a search module provided on the storage server, making selection, booking an online appointment with the selected health service provider and receiving responses; (patients interact with the software tools which included graphical user interfaces [0035]; the information collected regarding health care professionals is stored in the database or any storage facility; the patient seeking a health care professional is queried by the patient satisfaction selection tool regarding the criteria the patient desires in selecting a health care professional; the response is received, compared to stored information in the database and a health care professional is selected based on the criteria [0030]-[0033], claim 15; patient sends an appointment request to a health care provider and the appointment making tool confirms and tracks appointments [0050])
Mayer does not teach:
service provider data consisting of registration details, license data, financial and transactional details 
wherein: the storage server is a cloud based server which stores data in encrypted form and is accessible using secure mode authentication including a PIN, a One Time Password, biometrics, multi-set password and alike;
the communication server transmits data towards and from the storage server in encrypted and decrypted forms respectively and is accessible using secure mode authentication including a PIN, a One Time Password, biometrics, multi-set password and alike; and 
the interface for exploring a health service provider is accessible using secure mode authentication including a PIN, a One Time Password, biometrics, multi-set password and alike
However, Augustine in the analogous art teaches:
service provider data consisting of registration details, license data, financial and transactional details (while registering into the application, healthcare providers select an enterprise user account, pg. 17 lines 10-17; information about the healthcare providers such as license details is stored, pg. 15 line 28 – pg. 16 line 2; financial transactions through the healthcare mobile and web application are managed, pg. 10 lines 6-10)
wherein: the storage server is a cloud based server which stores data […] and is accessible using secure mode authentication including a PIN, a One Time Password, biometrics, multi-set password and alike; 
the communication server transmits data towards and from the storage server […] and is accessible using secure mode authentication including a PIN, a One Time Password, biometrics, multi-set password and alike; and (information is transferred between the electronic communication device and the server via a secure communication channel, pg. 3 lines 14-16; mobile and web application or website communicates with healthcare services application running on a server over a communication channel, pg. 28 lines 7-21; upon successful completion of the two-step verification process, users access the mobile and web application or website using unique user credentials, pg. 17 lines 17-22)
the interface for exploring a health service provider is accessible using secure mode authentication including a PIN, a One Time Password, biometrics, multi-set password and alike (a list of healthcare providers is made available to the user through user interfaces on the mobile application or healthcare website; a user can select a desired healthcare provider based on reviews and ratings, pg. 16 lines 4-11; user interface is displayed on the mobile application or website, pg. 10 lines 15-16; upon successful completion of the two-step verification process, users access the mobile and web application or website using unique user credentials, pg. 17 lines 17-22)

Mayer and Augustine do not teach:
 the storage server stores data in encrypted form
the communication server transmits data towards and from the storage server in encrypted and decrypted forms respectively 
However, Pourfallah in the analogous art teaches:
the storage server stores data in encrypted form (the cryptographic server component is a stored program component which encrypts and decrypts the provided data [0445])
the communication server transmits data towards and from the storage server in encrypted and decrypted forms respectively (the H-collect server employs a cryptographic server to encrypt and decrypt communications, and may communicate, obtain or provide data [0453]; the cryptographic server allows for the secure transmission of information across a communications network [0445]; cryptographic server component may be accessed from the storage devices and/or storage devices [0432])

Regarding claim 10, Mayer, Augustine and Pourfallah teach the method of claim 9 as described above. 
Mayer further teaches:
wherein the health service provider includes but not limited to a doctor, a clinic, […], a medical insurer, […], a pathological laboratory (health care professional encompasses any provider or advisor of medical or other health-related services including, but is not limited to a doctor [0025]; health insurance [0034]; various laboratories, medical offices or testing facilities that perform laboratory studies and various diagnostic tests [0040]; Fig. 6a – clinic; health care professional or specialist’s office [0030])
Mayer does not teach:
the health service provider includes a health centre or a retail pharmacy outlet 
However, Augustine in the analogous art teaches:
the health service provider includes a health centre or a retail pharmacy outlet (healthcare services providers include, but is not limited to pharmacies, diagnosis centers, and other authorized medical or health related centers, pg. 13 lines 17-26)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Liberty (US 2014/0249844 A1) discloses remote healthcare services including diagnosing conditions, providing prescriptions and facilitating third-party healthcare payments. Reference Kim (KR 100874361 B1) discloses a system for a grid-based healthcare portal service. Reference Thomson (US 2005/0246200 A1) discloses a system, method, and computer program for healthcare management. Reference Dhoble (US 2011/0119290 A1) discloses a system for a mobile healthcare manager providing video prescriptions. Reference Benja-Athon (US 2009/0138288 A1) discloses a system for healthcare data management.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686